IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 00-10718
                       (Summary Calendar)



EXPRESS ONE INTERNATIONAL, INC.,

                                              Plaintiff-Appellant,

v.


NATIONAL MEDIATION BOARD; ET AL.,

                                                         Defendants,

NATIONAL MEDIATION BOARD,

                                              Defendant-Appellee,

----------------------------

INTERNATIONAL BROTHERHOOD OF TEAMSTERS AFL-CIO,

                                              Plaintiff-Appellee,

v.

EXPRESS ONE INTERNATIONAL, INC.,

                                              Defendant-Appellant.


          Appeal from the United States District Court
                for the Northern District of Texas
                         (3:98-CV-2198-M)

                            March 26, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*

     This labor dispute involves the question whether the National

Mediation Board (“the Board”) properly investigated irregularities

alleged    by   Appellant   Express       One   International,   Inc.   (“the

Carrier”) to have occurred during the period leading up to the

organizing election by the airline pilots of the Carrier in which

the pilots ultimately voted to be represented by the International

Brotherhood of Teamsters (“the Union”).            The Carrier appeals the

district court’s grant of summary judgment (1) denying Express

One’s    claims for (a) declaratory relief based on allegations that

the election results were improperly certified and (b) injunctive

relief mandating that a new election be held; and (2) granting the

motion of the Union to compel the Carrier to bargain with it as

mandated by the Railway Labor Act.

         Some time before the balloting, the following message was

posted under the screen name “ExpresOne” on the aviation bulletin

board of American Online: “For you local union supporters, I’d be

watching your backs.    We know who most of you are posting the anti-

company prop[a]ganda. We’re not stupid.” The Carrier contends that

this wholly unauthorized message created a backlash that adversely

affected the election because, despite the Carrier’s protestations

of non-authorship, it was not until after the election that the


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. Rule 47.5.4.

                                      2
Carrier was able to determine and prove that the message had been

authored by a disgruntled former Express One pilot.                  Essentially,

the Carrier claims that the Board failed adequately to investigate

this       election    irregularity   and     thereby     violated   its   duty   to

investigate any disputes as to the results of an election.1

       The Board declined to investigate the source of the message

prior to the election despite numerous requests by the Carrier to

do   so.       After    the   election,     the   Board    conducted   a   “paper”

investigation, reviewing briefs from both the Carrier and the

Union.       The Board concluded that the Carrier had failed to make a

prima facie case of election interference, finding that the impact

of message was not sufficient to cast doubt on the legitimacy of

the election.

       On appeal, the district court examined the parties’ claims in

light of the deference accorded to decisions of the Board, limiting

the court’s review to the narrow question whether there had been an

egregious violation of a specific provision of the RLA. Under that

standard, the district court examined only “whether the [NMB] did

in fact conduct the investigation.”2              Concluding that the Board had

done so, the district court granted summary judgment against the

Carrier, and it appeals to us.

       We have carefully and fully considered the record on appeal


       1
           See 45 U.S.C. § 152 Ninth (West 2000).
       2
           Russell v. National Mediation Board, 714 F.2d 1332 (5th Cir.
1983).

                                          3
and the briefs of counsel as well as the thorough opinion of the

district court.     Viewing the Board’s performance of the duties

delegated to it by Congress with the deference that courts accord

it, we are satisfied that summary judgment was properly granted.

We   therefore   affirm    the   judgment   of   the   district       court       for

essentially   the   same   reasons   set    forth   in   its    comprehensive

opinion.

AFFIRMED.


                                                         S:\OPINIONS\UNPUB\00\00-10718.0
                                                                        4/29/04 8:11 am




                                     4